Winslow, C. J.
The action is brought by the general guardian of an incompetent person to recover money belonging to her ward, and this appeal is from an order refus*590ing to dismiss the action and referring the same to take an account, as well as from a subsequent order denying a motion to- vacate the first named orde'r.
. The defendants’ contention is that the circuit court has no jurisdiction because the claim is one within the jurisdiction of the county court. We know of no good foundation for this argument. It is the statutory duty of a general guardian to “sue for” and collect all debts due to his ward (sec. 3982, Stats.), and the circuit court is the proper forum for actions for money had and received.
However, it is entirely certain that neither an order refusing to dismiss an action nor an order of reference is ap-pealable (Raymond v. Keseberg, 98 Wis. 317, 73 N. W. 1010; Wilt v. Neenah C. S. Co. 130 Wis. 398, 110 N. W. 177), and for that reason we refrain from discussion of the merits.
By the Court. — Appeal dismissed.